DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 and 11/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to statutory categories, namely an article of manufacture (claims 1-7), a process (claims 8-14) and an article of manufacture (claims 15-20). 

Step 2A, Prong 1: Claims 1, 8 and 15, in part, recite the following abstract idea: 
…determine a target workflow having first context attributes, the target workflow comprising a first structure having a plurality of steps in a predefined order; determine a first set of candidate workflows having the first context attributes, each candidate workflow in the first set of candidate workflows having the first structure; add the first set of candidate workflows to a pool of candidate workflows; responsive to adding the first set of candidate workflows to the pool, determine whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determine a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; add the second set of candidate workflows to the pool; responsive to adding the second set of candidate workflows to the pool, determine whether the pool has the predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determine whether a maximum number of structural changes has been reached; 42responsive to determining that the maximum number of structural changes has been reached, identify a second context attribute having a threshold strength of similarity to the first context attributes; determine a third set of candidate workflows having the second context attribute, each candidate workflow in the third set having the first structure; add the third set of candidate workflows to the pool; responsive to adding the third set of candidate workflows to the pool, determine whether the pool has the predefined number of candidate workflows; responsive to determining that the pool has the predefined number of candidate workflows, select a new workflow from the pool; and transmit… a recommendation including the new workflow [Claim 1],
determining… a target workflow having first context attributes, the target workflow comprising a first structure having a plurality of steps in a predefined order; determining… a first set of candidate workflows having the first context attributes, each candidate workflow in the first set of candidate workflows having the first structure; adding… the first set of candidate workflows to a pool of candidate workflows; responsive to adding the first set of candidate workflows to the pool, determining… whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determining… a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; adding… the second set of candidate workflows to the pool; responsive to adding the second set of candidate workflows to the pool, determining… whether the pool has the predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determining… whether a maximum number of structural changes has been reached; responsive to determining that the maximum number of structural changes has been reached, identifying, … a second context attribute having a threshold strength of similarity to the first context attributes; determining… a third set of candidate workflows having the second context attribute, each candidate workflow in the third set having the first structure; adding… the third set of candidate workflows to the pool; responsive to adding the third set of candidate workflows to the pool, determining… whether the pool has the predefined number of candidate workflows; responsive to determining that the pool has the predefined number of candidate workflows, selecting… a new workflow from the pool; and transmitting… a recommendation including the new workflow [Claim 8],
…determining a target workflow having first context attributes, the target workflow comprising a first structure having a plurality of steps in a predefined order; determining a first set of candidate workflows having the first context attributes, each candidate workflow in the first set of candidate workflows having the first structure; adding the first set of candidate workflows to a pool of candidate workflows; responsive to adding the first set of candidate workflows to the pool, determining, whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determining a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; adding the second set of candidate workflows to the pool; responsive to adding the second set of candidate workflows to the pool, determining whether the pool has the predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determining whether a maximum number of structural changes has been reached; responsive to determining that the maximum number of structural changes has been reached, identifying a second context attribute having a threshold strength of similarity to the first context attributes; determining a third set of candidate workflows having the second context attribute, each candidate workflow in the third set having the first structure; adding the third set of candidate workflows to the pool; responsive to adding the third set of candidate workflows to the pool, determining whether the pool has the predefined number of candidate workflows; responsive to determining that the pool has the predefined number of candidate workflows, selecting a new workflow from the pool; and transmitting… a recommendation including the new workflow [Claim 15].
These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, which includes social activities, teaching, and following rules or instructions. Specifically, recommending a workflow based on predetermined criteria is considered to be steps for following rules or instructions.
Mental Processes, the aforementioned limitations describe steps for concepts performed in the human mind, which includes an observation, evaluation, judgment, or opinion. Specifically, recommending a workflow based on predetermined criteria is considered to be steps for an evaluation. Examiner observes that the recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.
As such, claims 1, 8 and 15 recite concepts identified as abstract ideas.

Dependent claims 2-7, 9-14 and 16-20 recite limitations relative to the independent claims, including:
…iteratively determine additional second sets of candidate workflows to be added to the pool, wherein the number of structural changes is increased by one during each iteration until reaching a maximum number of structural change or until the pool has the predefined number of candidate workflows [Claim 2],
…select, for a given iteration of determining an additional second set of candidate workflows, a structural change from a ranked list of structural changes based on a number of structural changes associated with the iteration; and 43identify candidate workflows having the selected structural change to include in the additional second set of candidate workflows [Claim 3],
…wherein the instructions to select the structural change for the given iteration further cause the one or more processors to select from candidate structural changes including one or more of: performing a different action type during a step, performing an additional step that is not included in the first structure, not performing one of the plurality of steps in the first structure, performing a same action type with a different script, performing a step at a different time, and adjusting a time before or after a step [Claim 4],
…iteratively relax the threshold strength of similarity each time the maximum number of structural changes has been reached for a given threshold strength of similarity until reaching a maximum relaxation of the threshold strength or until the pool has the predefined number of candidate workflows [Claim 5],
…transmit a query to a context association graph, the query including the first context attributes and the threshold strength of similarity, wherein the context association graph includes vertices representing context attributes connected by edges that each represents a strength of similarity between two context attributes; and 44receive the second context attribute that is connected to at least one of the first context attributes by an edge having the threshold strength of similarity [Claim 6],
…for each candidate workflow in the pool: determine a context similarity score representing a strength of similarity between the first context attributes and context attributes associated with the candidate workflow; determine structure transferability score representing a likelihood that the candidate workflow would perform within a threshold of current performance given the first context attributes; and determine an estimated performance of the candidate workflow based on the context similarity score and the structure transferability score; rank the candidate workflows in the pool based on the estimated performances; and select a candidate workflow with a highest ranking as the new workflow, wherein the estimated performance of the selected candidate workflow is greater than current performance of the target workflow [Claim 7].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 8 and 15 only recite the following additional elements – 
A non-transitory computer readable storage medium comprising stored instructions, the instructions when executed by one or more processors cause the one or more processors to… to a client device… [Claim 1],
…by a server… by the server… by the server… by the server to a client device… [Claim 8],
A system comprising: one or more processors; and a non-transitory computer-readable medium comprising computer program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising… to a client device… [Claim 15].
The computer readable medium, client device, server and executable instructions are considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 8 and 15 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
A non-transitory computer readable storage medium comprising stored instructions, the instructions when executed by one or more processors cause the one or more processors to… to a client device… [Claim 1],
…by a server… by the server… by the server… by the server to a client device… [Claim 8],
A system comprising: one or more processors; and a non-transitory computer-readable medium comprising computer program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising… to a client device… [Claim 15].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, U.S. Publication No. 2019/0205792 [hereinafter Huang] in view of Leymann et al., U.S. Publication No. 2003/0036940 [hereinafter Leymann].

Regarding claim 1, Huang discloses …A non-transitory computer readable storage medium comprising stored instructions, the instructions when executed by one or more processors cause the one or more processors to: determine a target workflow having first context attributes, the target workflow comprising a first structure having a plurality of steps in a predefined order (Huang, ¶ 29, The embodiments presented provide for a workflow recommender that utilizes machine-learning algorithms to autonomously construct workflow plans that meet specified constraints (discloses target workflow) to achieve a desired result), (Id., ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes, representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 34, Ability to build workflows by predicting next or previous steps in a sequence (in either the forward or the backward direction), detecting looping patterns, and merging collection of sequences (discloses structure) to form workflows), (Id., ¶ 43, FIG. 1 is an illustration of an example embodiment of a workflow plan. As used herein, a sequence is an ordered list of tasks, also referred to as steps or components);
determine a first set of candidate workflows having the first context attributes, each candidate workflow in the first set of candidate workflows having the first structure (Id., ¶ 73, the feasibility of the workflow engine to generate sequences is evaluated based on the comparison from operation 408. More details are provided below regarding the testing results with reference to FIG. 10. With a moderate number of samples trained (proportional to the number of available components), the algorithm achieved 100% accuracy on recalling trained workflows. Based on simulated data generated under log-normal distribution, over 95% of generated unseen workflows were valid (discloses candidate workflows)), (Id., ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes, representing conditions, and information about the step were observed together into associative memories);
add the first set of candidate workflows to a pool of candidate workflows (Id., ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Huang and Leymann discloses …responsive to adding the first set of candidate workflows to the pool, determine whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determine a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; …responsive to adding the second set of candidate workflows to the pool, determine whether the pool has the predefined number of candidate workflows; …responsive to adding the third set of candidate workflows to the pool, determine whether the pool has the predefined number of candidate workflows;
First, Huang discloses iterating workflow training and recommendation to determine a pool of valid workflows (Id., ¶ 54, Before beginning to recommend workflows, a question that has to be answered is, can associative memory be used to learn and recommend workflows? The answer is obtained in a process referred to as “stage 1” or workflow training 202. The second question is, can this technology be used to recommend valid, complex workflows? The answer is obtained in “stage 2” or workflow recommendation 204), (Id., ¶ 61, stages 1 and 2 may be repeated to fine-tune the system until valid workflows are recommended).
Further, Leymann discloses a predefined number of workflow steps to be exceeded before updating process models (Leyman, ¶ 78, if a predefined threshold number of changes is determined to be exceeded in Step 504, the process models can be updated. The process model is then updated (Step 505) with a rewritten evaluation sequence as determined in Step 503. At recurring points, in time the process model has to be updated. These points in time can be determined for instance by determining the number of changes to be applied to the evaluation sequence of the process model to arrive at the newly determined evaluation sequence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a predefined number of workflows as in the improvement discussed in Leymann to ascertain whether additional workflows should be added to the pool, as disclosed in the iterative recommendation system of Huang. As in Leymann, it is within the capabilities of one of ordinary skill in the art to specify a predetermined number or threshold amount of considerations to Huang’s determination and recommendation of workflows with the predicted result of accurately and dynamically improving the processing of a workflow management system as needed in Leymann. Thus, through KSR Rationale C, the combination of Huang and Leymann discloses …responsive to adding the first set of candidate workflows to the pool, determine whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determine a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; …responsive to adding the second set of candidate workflows to the pool, determine whether the pool has the predefined number of candidate workflows; …responsive to adding the third set of candidate workflows to the pool, determine whether the pool has the predefined number of candidate workflows; 
Huang further discloses …add the second set of candidate workflows to the pool (Huang, ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
Though KSR Rationale D (See MPEP 2141(III)(D)), Huang discloses …42responsive to determining that the maximum number of structural changes has been reached, identify a second context attribute having a threshold strength of similarity to the first context attributes 
First, Huang discloses identifying context attributes and similarities with regard to workflows (Huang, ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes (discloses context attributes), representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 37, The system uses a cognitive thought processes to recall similar (or analogical) experiences from the past, plan a workflow with forward and backward chaining, and represent complex multi-paths and iterative loops. The system also uses adaptive learning to expand the planning space, capture preferences with more examples, and recognize the order and constraints of steps and contexts)
Further, Huang discloses structural changes and thresholds with regard to workflows (Id., ¶ 65, The sequence generator 302 is a program that generates contexts and steps of sequences based on inputs. The input parameters describe the characteristics of the target sequence data. In some example embodiments, the sequence generator 302 creates sequences 304 in CSV format, but any other format for defining sequences may be utilized), (Id., ¶ 94, All the candidate next steps are ranked based on their likelihood scores, and a threshold τ is used to filter out unlikely candidates or candidates with low scores. As the algorithm traverses and selects the next step, the algorithm forms at least one candidate sequence to be recommended. Although higher-scored thresholds produce better sequences, high thresholds may become too limiting and make the algorithm unable to complete a sequence).
One of ordinary skill in the art would have recognized that applying the known technique of Huang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the threshold and similarity technique to the workflow recommendation techniques of Huang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying a similarity threshold consideration to the context attribute consideration of the workflow determination system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more accurate and relevant workflow recommendations. Thus though KSR Rationale D (See MPEP 2141(III)(D)), Huang discloses …42responsive to determining that the maximum number of structural changes has been reached, identify a second context attribute having a threshold strength of similarity to the first context attributes 
Huang further discloses …determine a third set of candidate workflows having the second context attribute, each candidate workflow in the third set having the first structure (Huang, ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes (discloses context attributes), representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 29, One task for a data analyst is to create workflows that save time by orchestrating a sequence of steps. The embodiments presented provide for a workflow recommender that utilizes machine-learning algorithms to autonomously construct workflow plans that meet specified constraints to achieve a desired result), (Id., ¶ 121, the method 1100 flows to operation 1112 to compare the output workflow to the corresponding training sequence. At operation 1114, the workflow recommender is evaluated based on the comparison at operation 1112 for a subset of the training sequences)
add the third set of candidate workflows to the pool (Id., ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
responsive to determining that the pool has the predefined number of candidate workflows, select a new workflow from the pool (Id., ¶ 133, From operation 1304, the method 1300 flows to operation 1306 for building sequences step-by-step based on context, constraints, and available partial sequences. At operation 1308, the sequences are built step-by-step until all conditions are met. From operation 1308, the method 1300 flows to operation 1310 where the best sequence is selected from a plurality of candidate built sequences. At operation 1312, a sequence is recommended based on the selected best sequence. In addition, a workflow may be recommended based on the selected sequence).
and transmit, to a client device, a recommendation including the new workflow (Id., ¶ 165, From operation 2106, the method 2100 flows to operation 2108 where the machine-learning algorithm selects one sequence as the best sequence. At operation 2110, the selected result sequence is presented on a display. See for example user interfaces presented in FIGS. 9 and 19), (Id., ¶ 169, Machine (e.g., computer system) 2200 may include a hardware processor 2202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2204 and a static memory 2206, some or all of which may communicate with each other via an interlink (e.g., bus) 2208. The machine 2200 may further include a display unit 2210, an alphanumeric input device 2212 (e.g., a keyboard), and a user interface (UI) navigation device 2214 (e.g., a mouse)).
While suggested in at least Fig. 8 and related text, Huang does not explicitly disclose …responsive to determining that the pool does not have the predefined number of candidate workflows, determine whether a maximum number of structural changes has been reached
However, Leymann discloses …responsive to determining that the pool does not have the predefined number of candidate workflows, determine whether a maximum number of structural changes has been reached (Leymann, ¶ 78, if a predefined threshold number of changes is determined to be exceeded in Step 504, the process models can be updated).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow recommendation elements of Huang to include the predefined threshold elements of Leymann in the analogous art of workflow management systems.
 The motivation for doing so would have been to “improv[e] the processing of transition-conditions within a Workflow Management System or a computer system with comparable functionality (WFMS)” (Leymann, ¶ 2), wherein such improvements would benefit Huang’s method “to learn multiple concurrent previous or next steps and iteration patterns” [Leymann, ¶ 2; Huang, ¶ 125].

Regarding claim 2, the combination of Huang and Leymann discloses …The non-transitory computer readable storage medium of claim 1…
Huang further discloses …wherein the instructions further cause the one or more processors to: iteratively determine additional second sets of candidate workflows to be added to the pool, wherein the number of structural changes is increased by one during each iteration until reaching a maximum number of structural change or until the pool has the predefined number of candidate workflows (Huang, ¶ 22, FIG. 17 shows a workflow with an iteration pattern, according to an example embodiment), (Id., ¶ 60, stages 1 and 2 may be repeated to fine-tune the system until valid workflows are recommended. While the various operations in this flowchart are presented and described sequentially, one of ordinary skill will appreciate that some or all of the operations may be executed in a different order, be combined or omitted, or be executed in parallel), (Id., ¶ 120, From operation 1106, the method flows to operation 1116 to test the workflow recommender with a subset of the training sequences. Operation 1116 includes operations 1108, 1110, 1112, and 1114. At operation 1108, and input sequence and a desired result are inputs into the workflow recommender. At operation 1110, the machine-learning algorithm is utilized to build an output workflow by iteratively calculating the next step until the desired result is reached).

Regarding claim 3, the combination of Huang and Leymann discloses …The non-transitory computer readable storage medium of claim 2…
Huang further discloses …wherein the instructions further cause the one or more processors to: select, for a given iteration of determining an additional second set of candidate workflows, a structural change from a ranked list of structural changes based on a number of structural changes associated with the iteration (Id., ¶ 61, stages 1 and 2 may be repeated to fine-tune the system until valid workflows are recommended. While the various operations in this flowchart are presented and described sequentially, one of ordinary skill will appreciate that some or all of the operations may be executed in a different order, be combined or omitted, or be executed in parallel), (Id., ¶ 91, In the example embodiment of FIG. 7, the current step t20 708 is encoded 702 with the contexts c10, c21, and c30; prev1 step t10 and prev2 step t1. The associative memory is queried 710 to generate the next step, and the associative memory generates the next step t30 716, where step t20 is encoded with next1:t30. In some example embodiments, the query to the associative memories is to return a ranked list of next-step candidates based likelihood scores between 0 and 1. The scores are computed and normalized based on how many attributes matched in the contexts and previous steps. The more attributes matched by a candidate, the higher the likelihood score)
and 43identify candidate workflows having the selected structural change to include in the additional second set of candidate workflows (Id., ¶ 92, The next step is encoded, and since the previous step is t20 708, t30 716 gets encoded as prev1:t20, prev2:t10, and prev3:t1. Once a candidate selected as the next step, it becomes the new “current” step, and the contexts and relative attributes are updated to form new set of attributes querying for new next steps. The process is then repeated for t30 716 to calculate the next step until the sequence is completed by reaching the desired goal).

Regarding claim 4, the combination of Huang and Leymann discloses …The non-transitory computer readable storage medium of claim 3…
Huang further discloses …wherein the instructions to select the structural change for the given iteration further cause the one or more processors to select from candidate structural changes including one or more of: performing a different action type during a step, performing an additional step that is not included in the first structure, not performing one of the plurality of steps in the first structure, performing a same action type with a different script, performing a step at a different time, and adjusting a time before or after a step (Id., ¶ 145, As the problem is solved, the flow engine calculates the probability that each component is the right component for the next step (or for the previous step if going backwards). In this case, a score is calculated for the probability that connecting A 1602 to B 1604 is the best solution. If there is a better solution for connecting A 1602 to B 1604, then the workflow recommender may insert a component or a subsequence between A 1602 and B 1604 (discloses performing an additional step), even though a direct connection is possible).

Regarding claim 5, the combination of Huang and Leymann discloses …The non-transitory computer readable storage medium of claim 1…
Huang further discloses …wherein the instructions further cause the one or more processors to: iteratively relax the threshold strength of similarity each time the maximum number of structural changes has been reached for a given threshold strength of similarity until reaching a maximum relaxation of the threshold strength or until the pool has the predefined number of candidate workflows (Id., ¶ 73, the feasibility of the workflow engine to generate sequences is evaluated based on the comparison from operation 408. More details are provided below regarding the testing results with reference to FIG. 10. With a moderate number of samples trained (proportional to the number of available components), the algorithm achieved 100% accuracy on recalling trained workflows. Based on simulated data generated under log-normal distribution, over 95% of generated unseen workflows were valid. This accuracy can be controlled by tightening or relaxing given constraints and contexts. In addition, the system can automatically fill in the workflow metadata as a byproduct of recalling steps).

Regarding claim 6, the combination of Huang and Leymann discloses …The non-transitory computer readable storage medium of claim 1…
Huang further discloses …wherein the instructions to identify the second context further cause the one or more processors to: transmit a query to a context association graph, the query including the first context attributes and the threshold strength of similarity, wherein the context association graph includes vertices representing context attributes connected by edges that each represents a strength of similarity between two context attributes (Id., FIG. 1 is an illustration of an example embodiment of a workflow plan. As used herein, a sequence is an ordered list of tasks, also referred to as steps or components. Some sequences include a result (e.g., 112, 114), also referred to as a goal or an output, that is achieved by executing the sequence. A sequence may also be referred to as a workflow in general, but, as used herein, a workflow may also include a directed graph, such as the example illustrated in FIG. 1), (Id., ¶ 46, Sequence generation refers to the generation of sequence data (e.g., contexts and steps) for training a machine-learning algorithm. Sequence recommendation refers to the construction and recommendation of sequences from given contexts or partial sequences. Further, a workflow recommendation refers to the recommendation of a sequence and the corresponding directed graph to accomplish a task), (Id., ¶ 47, The workflow may be represented in a directed graph, where nodes are steps and edges represent the connections between steps that form the sequence. In some example embodiments, there is metadata associated with at least some of the steps and some of the connections, such as names, description, input/output parameters, etc.);

and 44receive the second context attribute that is connected to at least one of the first context attributes by an edge having the threshold strength of similarity (Id., ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes, representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 47, The workflow may be represented in a directed graph, where nodes are steps and edges represent the connections between steps that form the sequence. In some example embodiments, there is metadata associated with at least some of the steps and some of the connections, such as names, description, input/output parameters, etc.).

Regarding claim 8, Huang discloses … A method comprising: 45determining, by a server, a target workflow having first context attributes, the target workflow comprising a first structure having a plurality of steps in a predefined order (Huang, ¶ 167, FIG. 22 is a block diagram illustrating an example of a machine 2200 upon which one or more example embodiments may be implemented. In alternative embodiments, the machine 2200 may operate as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine 2200 may operate in the capacity of a server machine, a client machine, or both in server-client network environments), (Id., ¶ 29, The embodiments presented provide for a workflow recommender that utilizes machine-learning algorithms to autonomously construct workflow plans that meet specified constraints (discloses target workflow) to achieve a desired result), (Id., ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes, representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 34, Ability to build workflows by predicting next or previous steps in a sequence (in either the forward or the backward direction), detecting looping patterns, and merging collection of sequences (discloses structure) to form workflows), (Id., ¶ 43, FIG. 1 is an illustration of an example embodiment of a workflow plan. As used herein, a sequence is an ordered list of tasks, also referred to as steps or components);
determining, by the server a first set of candidate workflows having the first context attributes, each candidate workflow in the first set of candidate workflows having the first structure (Id., ¶ 73, the feasibility of the workflow engine to generate sequences is evaluated based on the comparison from operation 408. More details are provided below regarding the testing results with reference to FIG. 10. With a moderate number of samples trained (proportional to the number of available components), the algorithm achieved 100% accuracy on recalling trained workflows. Based on simulated data generated under log-normal distribution, over 95% of generated unseen workflows were valid (discloses candidate workflows)), (Id., ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes, representing conditions, and information about the step were observed together into associative memories);
adding, by the server, the first set of candidate workflows to a pool of candidate workflows (Id., ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Huang and Leymann discloses …responsive to adding the first set of candidate workflows to the pool, determining, by the server, whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determining, by the server, a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; …responsive to adding the second set of candidate workflows to the pool, determining, by the server, whether the pool has the predefined number of candidate workflows; …responsive to adding the third set of candidate workflows to the pool, determining, by the server, whether the pool has the predefined number of candidate workflows;
First, Huang discloses iterating workflow training and recommendation to determine a pool of valid workflows (Id., ¶ 54, Before beginning to recommend workflows, a question that has to be answered is, can associative memory be used to learn and recommend workflows? The answer is obtained in a process referred to as “stage 1” or workflow training 202. The second question is, can this technology be used to recommend valid, complex workflows? The answer is obtained in “stage 2” or workflow recommendation 204), (Id., ¶ 61, stages 1 and 2 may be repeated to fine-tune the system until valid workflows are recommended).
Further, Leymann discloses a predefined number of workflow steps to be exceeded before updating process models (Leyman, ¶ 78, if a predefined threshold number of changes is determined to be exceeded in Step 504, the process models can be updated. The process model is then updated (Step 505) with a rewritten evaluation sequence as determined in Step 503. At recurring points, in time the process model has to be updated. These points in time can be determined for instance by determining the number of changes to be applied to the evaluation sequence of the process model to arrive at the newly determined evaluation sequence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a predefined number of workflows as in the improvement discussed in Leymann to ascertain whether additional workflows should be added to the pool, as disclosed in the iterative recommendation system of Huang. As in Leymann, it is within the capabilities of one of ordinary skill in the art to specify a predetermined number or threshold amount of considerations to Huang’s determination and recommendation of workflows with the predicted result of accurately and dynamically improving the processing of a workflow management system as needed in Leymann. Thus, through KSR Rationale C, the combination of Huang and Leymann discloses …responsive to adding the first set of candidate workflows to the pool, determining, by the server, whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determining, by the server, a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; …responsive to adding the second set of candidate workflows to the pool, determining, by the server, whether the pool has the predefined number of candidate workflows; …responsive to adding the third set of candidate workflows to the pool, determining, by the server, whether the pool has the predefined number of candidate workflows;
Huang further discloses …adding, by the server, the second set of candidate workflows to the pool (Huang, ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
Though KSR Rationale D (See MPEP 2141(III)(D)), Huang discloses …42responsive to determining that the maximum number of structural changes has been reached, identifying, by the server, a second context attribute having a threshold strength of similarity to the first context attributes 
First, Huang discloses identifying context attributes and similarities with regard to workflows (Huang, ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes (discloses context attributes), representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 37, The system uses a cognitive thought processes to recall similar (or analogical) experiences from the past, plan a workflow with forward and backward chaining, and represent complex multi-paths and iterative loops. The system also uses adaptive learning to expand the planning space, capture preferences with more examples, and recognize the order and constraints of steps and contexts)
Further, Huang discloses structural changes and thresholds with regard to workflows (Id., ¶ 65, The sequence generator 302 is a program that generates contexts and steps of sequences based on inputs. The input parameters describe the characteristics of the target sequence data. In some example embodiments, the sequence generator 302 creates sequences 304 in CSV format, but any other format for defining sequences may be utilized), (Id., ¶ 94, All the candidate next steps are ranked based on their likelihood scores, and a threshold τ is used to filter out unlikely candidates or candidates with low scores. As the algorithm traverses and selects the next step, the algorithm forms at least one candidate sequence to be recommended. Although higher-scored thresholds produce better sequences, high thresholds may become too limiting and make the algorithm unable to complete a sequence).
One of ordinary skill in the art would have recognized that applying the known technique of Huang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the threshold and similarity technique to the workflow recommendation techniques of Huang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying a similarity threshold consideration to the context attribute consideration of the workflow determination system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more accurate and relevant workflow recommendations. Thus, through KSR Rationale D, Huang discloses …42responsive to determining that the maximum number of structural changes has been reached, identifying, by the server, a second context attribute having a threshold strength of similarity to the first context attributes
Huang further discloses …determining, by the server,  a third set of candidate workflows having the second context attribute, each candidate workflow in the third set having the first structure (Huang, ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes (discloses context attributes), representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 29, One task for a data analyst is to create workflows that save time by orchestrating a sequence of steps. The embodiments presented provide for a workflow recommender that utilizes machine-learning algorithms to autonomously construct workflow plans that meet specified constraints to achieve a desired result), (Id., ¶ 121, the method 1100 flows to operation 1112 to compare the output workflow to the corresponding training sequence. At operation 1114, the workflow recommender is evaluated based on the comparison at operation 1112 for a subset of the training sequences)
adding, by the server, the third set of candidate workflows to the pool (Id., ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
responsive to determining that the pool has the predefined number of candidate workflows, selecting, by the server, a new workflow from the pool (Id., ¶ 133, From operation 1304, the method 1300 flows to operation 1306 for building sequences step-by-step based on context, constraints, and available partial sequences. At operation 1308, the sequences are built step-by-step until all conditions are met. From operation 1308, the method 1300 flows to operation 1310 where the best sequence is selected from a plurality of candidate built sequences. At operation 1312, a sequence is recommended based on the selected best sequence. In addition, a workflow may be recommended based on the selected sequence).
and transmitting, by the server to a client device, a recommendation including the new workflow (Id., ¶ 165, From operation 2106, the method 2100 flows to operation 2108 where the machine-learning algorithm selects one sequence as the best sequence. At operation 2110, the selected result sequence is presented on a display. See for example user interfaces presented in FIGS. 9 and 19), (Id., ¶ 169, Machine (e.g., computer system) 2200 may include a hardware processor 2202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2204 and a static memory 2206, some or all of which may communicate with each other via an interlink (e.g., bus) 2208. The machine 2200 may further include a display unit 2210, an alphanumeric input device 2212 (e.g., a keyboard), and a user interface (UI) navigation device 2214 (e.g., a mouse)).
While suggested in at least Fig. 8 and related text, Huang does not explicitly disclose …responsive to determining that the pool does not have the predefined number of candidate workflows, determining, by the server whether a maximum number of structural changes has been reached
However, Leymann discloses …responsive to determining that the pool does not have the predefined number of candidate workflows, determining, by the server whether a maximum number of structural changes has been reached (Leymann, ¶ 78, if a predefined threshold number of changes is determined to be exceeded in Step 504, the process models can be updated).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow recommendation elements of Huang to include the predefined threshold elements of Leymann in the analogous art of workflow management systems for the same reasons as stated for claim 1.

Regarding claims 9-13, these claims recite limitations substantially similar to those in claims 2-6, respectively, and are rejected for the same reasons as stated above.

Regarding claim 15, Huang discloses …A system comprising: one or more processors (Huang, ¶ 169, Machine (e.g., computer system) 2200 may include a hardware processor 2202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2204 and a static memory 2206, some or all of which may communicate with each other via an interlink (e.g., bus) 2208);
 and a non-transitory computer-readable medium comprising computer program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: determining a target workflow having first context attributes, the target workflow comprising a first structure having a plurality of steps in a predefined order (Huang, ¶ 172, Non-limiting machine-readable medium examples may include solid-state memories, and optical and magnetic media. In an example, a massed machine-readable medium comprises a machine readable medium 2222 with a plurality of particles having invariant (e.g., rest) mass. Accordingly, massed machine-readable media are not transitory propagating signals), (Id., ¶ 29, The embodiments presented provide for a workflow recommender that utilizes machine-learning algorithms to autonomously construct workflow plans that meet specified constraints (discloses target workflow) to achieve a desired result), (Id., ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes, representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 34, Ability to build workflows by predicting next or previous steps in a sequence (in either the forward or the backward direction), detecting looping patterns, and merging collection of sequences (discloses structure) to form workflows), (Id., ¶ 43, FIG. 1 is an illustration of an example embodiment of a workflow plan. As used herein, a sequence is an ordered list of tasks, also referred to as steps or components);
determining a first set of candidate workflows having the first context attributes, each candidate workflow in the first set of candidate workflows having the first structure (Id., ¶ 73, the feasibility of the workflow engine to generate sequences is evaluated based on the comparison from operation 408. More details are provided below regarding the testing results with reference to FIG. 10. With a moderate number of samples trained (proportional to the number of available components), the algorithm achieved 100% accuracy on recalling trained workflows. Based on simulated data generated under log-normal distribution, over 95% of generated unseen workflows were valid (discloses candidate workflows)), (Id., ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes, representing conditions, and information about the step were observed together into associative memories);
adding the first set of candidate workflows to a pool of candidate workflows (Id., ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Huang and Leymann discloses …responsive to adding the first set of candidate workflows to the pool, determining whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determining a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; …responsive to adding the second set of candidate workflows to the pool, determining whether the pool has the predefined number of candidate workflows; …responsive to adding the third set of candidate workflows to the pool, determining whether the pool has the predefined number of candidate workflows;
First, Huang discloses iterating workflow training and recommendation to determine a pool of valid workflows (Id., ¶ 54, Before beginning to recommend workflows, a question that has to be answered is, can associative memory be used to learn and recommend workflows? The answer is obtained in a process referred to as “stage 1” or workflow training 202. The second question is, can this technology be used to recommend valid, complex workflows? The answer is obtained in “stage 2” or workflow recommendation 204), (Id., ¶ 61, stages 1 and 2 may be repeated to fine-tune the system until valid workflows are recommended).
Further, Leymann discloses a predefined number of workflow steps to be exceeded before updating process models (Leyman, ¶ 78, if a predefined threshold number of changes is determined to be exceeded in Step 504, the process models can be updated. The process model is then updated (Step 505) with a rewritten evaluation sequence as determined in Step 503. At recurring points, in time the process model has to be updated. These points in time can be determined for instance by determining the number of changes to be applied to the evaluation sequence of the process model to arrive at the newly determined evaluation sequence).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used a predefined number of workflows as in the improvement discussed in Leymann to ascertain whether additional workflows should be added to the pool, as disclosed in the iterative recommendation system of Huang. As in Leymann, it is within the capabilities of one of ordinary skill in the art to specify a predetermined number or threshold amount of considerations to Huang’s determination and recommendation of workflows with the predicted result of accurately and dynamically improving the processing of a workflow management system as needed in Leymann. Thus, through KSR Rationale C, the combination of Huang and Leymann discloses …responsive to adding the first set of candidate workflows to the pool, determining whether the pool has a predefined number of candidate workflows; responsive to determining that the pool does not have the predefined number of candidate workflows, determining a second set of candidate workflows having the first context attributes, each candidate workflow in the second set having a structure with a number of structural changes relative to the first structure; …responsive to adding the second set of candidate workflows to the pool, determining whether the pool has the predefined number of candidate workflows; …responsive to adding the third set of candidate workflows to the pool, determining whether the pool has the predefined number of candidate workflows;
Huang further discloses …adding the second set of candidate workflows to the pool (Huang, ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
Though KSR Rationale D (See MPEP 2141(III)(D)), Huang discloses …42responsive to determining that the maximum number of structural changes has been reached, identifying a second context attribute having a threshold strength of similarity to the first context attributes 
First, Huang discloses identifying context attributes and similarities with regard to workflows (Huang, ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes (discloses context attributes), representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 37, The system uses a cognitive thought processes to recall similar (or analogical) experiences from the past, plan a workflow with forward and backward chaining, and represent complex multi-paths and iterative loops. The system also uses adaptive learning to expand the planning space, capture preferences with more examples, and recognize the order and constraints of steps and contexts)
Further, Huang discloses structural changes and thresholds with regard to workflows (Id., ¶ 65, The sequence generator 302 is a program that generates contexts and steps of sequences based on inputs. The input parameters describe the characteristics of the target sequence data. In some example embodiments, the sequence generator 302 creates sequences 304 in CSV format, but any other format for defining sequences may be utilized), (Id., ¶ 94, All the candidate next steps are ranked based on their likelihood scores, and a threshold τ is used to filter out unlikely candidates or candidates with low scores. As the algorithm traverses and selects the next step, the algorithm forms at least one candidate sequence to be recommended. Although higher-scored thresholds produce better sequences, high thresholds may become too limiting and make the algorithm unable to complete a sequence).
One of ordinary skill in the art would have recognized that applying the known technique of Huang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the threshold and similarity technique to the workflow recommendation techniques of Huang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying a similarity threshold consideration to the context attribute consideration of the workflow determination system would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for more accurate and relevant workflow recommendations. Thus, through KSR Rationale D, Huang discloses …42responsive to determining that the maximum number of structural changes has been reached, identifying a second context attribute having a threshold strength of similarity to the first context attributes 
Huang further discloses …determining a third set of candidate workflows having the second context attribute, each candidate workflow in the third set having the first structure (Huang, ¶ 87, at each step, there is a set of attributes encoding relative positions of how steps are related. These attributes along with context attributes (discloses context attributes), representing conditions, and information about the step were observed together into associative memories. By grouping and observing them together, the system learned about the associations of these attributes. In addition to observing the relative positions of steps, the system observes input/output parameters at each step and the connections between steps), (Id., ¶ 29, One task for a data analyst is to create workflows that save time by orchestrating a sequence of steps. The embodiments presented provide for a workflow recommender that utilizes machine-learning algorithms to autonomously construct workflow plans that meet specified constraints to achieve a desired result), (Id., ¶ 121, the method 1100 flows to operation 1112 to compare the output workflow to the corresponding training sequence. At operation 1114, the workflow recommender is evaluated based on the comparison at operation 1112 for a subset of the training sequences)
adding the third set of candidate workflows to the pool (Id., ¶ 78, The sequence generator 508 produces valid sequences according to the received inputs and the predefined construction rules. The construction rules are designed to be deterministic with the introduction of a configurable degree of overlaps or perturbation between steps. This way, a valid step in a sequence may not be valid for other sequences, even when operating under the same context, but the validity of the sequences may still be tested), (Id., ¶ 113, It was observed from the test results that, when recommending the steps associated with all contexts and the previous three steps (test I), that in about 60% to 68% of the attempts, complete sequences were recommended within the time limit. Further, the recommended sequences were almost 100% valid; for all distributions, all valid sequences recommended were observed previously. This answered the question, “if I request a new workflow based on the tasks that you learned, can the workflow engine produce a valid workflow?” The answer was positive, as the recommended workflows were valid (discloses adding workflows to a pool of candidate workflows), proving that the workflow engine can generate valid sequences);
responsive to determining that the pool has the predefined number of candidate workflows, selecting a new workflow from the pool (Id., ¶ 133, From operation 1304, the method 1300 flows to operation 1306 for building sequences step-by-step based on context, constraints, and available partial sequences. At operation 1308, the sequences are built step-by-step until all conditions are met. From operation 1308, the method 1300 flows to operation 1310 where the best sequence is selected from a plurality of candidate built sequences. At operation 1312, a sequence is recommended based on the selected best sequence. In addition, a workflow may be recommended based on the selected sequence).
and transmitting, to a client device, a recommendation including the new workflow (Id., ¶ 165, From operation 2106, the method 2100 flows to operation 2108 where the machine-learning algorithm selects one sequence as the best sequence. At operation 2110, the selected result sequence is presented on a display. See for example user interfaces presented in FIGS. 9 and 19), (Id., ¶ 169, Machine (e.g., computer system) 2200 may include a hardware processor 2202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 2204 and a static memory 2206, some or all of which may communicate with each other via an interlink (e.g., bus) 2208. The machine 2200 may further include a display unit 2210, an alphanumeric input device 2212 (e.g., a keyboard), and a user interface (UI) navigation device 2214 (e.g., a mouse)).
While suggested in at least Fig. 8 and related text, Huang does not explicitly disclose …responsive to determining that the pool does not have the predefined number of candidate workflows, determining whether a maximum number of structural changes has been reached
However, Leymann discloses …responsive to determining that the pool does not have the predefined number of candidate workflows, determining whether a maximum number of structural changes has been reached (Leymann, ¶ 78, if a predefined threshold number of changes is determined to be exceeded in Step 504, the process models can be updated).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow recommendation elements of Huang to include the predefined threshold elements of Leymann in the analogous art of workflow management systems for the same reasons as stated for claim 1.

Regarding claims 16-20, these claims recite limitations substantially similar to those in claims 2-6, respectively, and are rejected for the same reasons as stated above.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Leymann and in further view of Freire et al., U.S. Patent No. 8,060,391 [hereinafter Freire].


Regarding claim 7, the combination of Huang and Leymann discloses …The non-transitory computer readable storage medium of claim 1…
Huang further discloses …determine structure transferability score representing a likelihood that the candidate workflow would perform within a threshold of current performance given the first context attributes; …rank the candidate workflows in the pool based on the estimated performances (Huang, ¶ 91, In the example embodiment of FIG. 7, the current step t20 708 is encoded 702 with the contexts c10, c21, and c30; prev1 step t10 and prev2 step t1. The associative memory is queried 710 to generate the next step, and the associative memory generates the next step t30 716, where step t20 is encoded with next1:t30. In some example embodiments, the query to the associative memories is to return a ranked list of next-step candidates based likelihood scores between 0 and 1. The scores are computed and normalized based on how many attributes matched in the contexts and previous steps. The more attributes matched by a candidate, the higher the likelihood score);
and determine an estimated performance of the candidate workflow based on… and the structure transferability score (Id., ¶ 96, In some example embodiments, recommending a valid sequence with a large number of steps (e.g., twenty or more) requires that each individual step meets a high-likelihood threshold (e.g., greater than 0.933 for an average ten-step sequence) in order to achieve a likelihood greater than 50% for creating a valid sequence. In other words, one bad step can easily spoil the whole sequence because the score for the sequence is based on the factorization of the scores for each of the steps in the sequence);
and select a candidate workflow with a highest ranking as the new workflow, wherein the estimated performance of the selected candidate workflow is greater than current performance of the target workflow (Id., ¶ 239, In Example 67, the subject matter of any one or more of Examples 55-66 optionally include wherein to test the subset of the training sequences, the workflow recommender is further to: identify a plurality of candidate valid sequences; rank each candidate valid sequences; and select the best candidate valid sequence based on the ranking), (Id., ¶ 133, From operation 1308, the method 1300 flows to operation 1310 where the best sequence is selected from a plurality of candidate built sequences. At operation 1312, a sequence is recommended based on the selected best sequence. In addition, a workflow may be recommended based on the selected sequence).
While suggested in at least Fig. 6 and related text of Huang, the combination of Huang and Leymann does not explicitly disclose …	wherein the instructions to select the new workflow from the pool, further cause the one or more processors to: for each candidate workflow in the pool: determine a context similarity score representing a strength of similarity between the first context attributes and context attributes associated with the candidate workflow; …the context similarity score…
However, Freire discloses …	wherein the instructions to select the new workflow from the pool, further cause the one or more processors to: for each candidate workflow in the pool: determine a context similarity score representing a strength of similarity between the first context attributes and context attributes associated with the candidate workflow; …the context similarity score… (Freire, column 28, lines 56-67, The result of workflow matching can either be a binary decision (whether or not the workflows match) or a mapping between the two workflows. The binary decision can be obtained by thresholding the total score of the mapping. If D represents the set of all domain contexts, to identify the best mapping between two workflows, define map:v.times.v.fwdarw.(D.fwdarw.D) as a function which takes two pipelines, p.sub.a and p.sub.b as an input and produces a (partial) map from the domain context of p.sub.a to the domain context of p.sub.c. The map may be partial in cases where elements of p.sub.a do not have a match in p.sub.b or vice versa. If p.sub.a&lt;p.sub.b, map(p.sub.a, p.sub.b)=map.sub.ab is the identity on all elements that were not added or deleted in the process of deriving p.sub.b. To construct such a mapping, the problem may be formulated as a weighted graph matching problem. Let G.sub.a=(V.sub.a, E.sub.a) be the graph corresponding to the pipeline p.sub.a. V.sub.a represents the modules in p.sub.a and E.sub.a represents the connections in p.sub.a. However, other definitions such as the dual of this representation may be used. For V.sub.a, a scoring function s:V.sub.a.times.V.sub.b.fwdarw.[0.0,1.0] defines the compatibility between vertices).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the workflow recommendation elements of Huang and the predefined threshold elements of Leymann to include the context similarity score elements of Freire in the analogous art of analogy based workflow identification.
 The motivation for doing so would have been to provide “a substantial improvement in execution time… by caching the results of overlapping subsequences of the workflows” (Freire, column 8, lines 5-20), wherein such improvements would benefit Leymann’s system which seeks to “improv[e] the processing of transition-conditions within a Workflow Management System or a computer system with comparable functionality (WFMS)” (Leymann, ¶ 2), and wherein such improvements would further benefit Huang’s method “to learn multiple concurrent previous or next steps and iteration patterns” [Freire, column 8, lines 5-20; Leymann, ¶ 2; Huang, ¶ 125].

Regarding claim 14, this claim recites limitations substantially similar to those in claim 7, and is rejected for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barta et al., U.S. Publication No. 2005/0125269 discloses information security and resource optimization for workflows.
Margulies et al., U.S. Publication No. 2007/0038499 discloses universal workflow-based routing.
Li et al., U.S. Publication No. 2014/0337085 discloses contextual service workflow recommendation using random walk on social network and service network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624